Citation Nr: 1827823	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to include as secondary to the service-connected sinusitis. 

2.  Entitlement to service connection for posttraumatic stress disorder, to include as secondary to the service-connected disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and C.B.
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to October 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Original jurisdiction now resides with the VA RO in Chicago, Illinois.

In February 2016, the Veteran testified at a videoconference hearing held at the RO before the undersigned VLJ.  A transcript of the proceedings has been included in the claims file.

The Board notes that the Veteran has an array of mental health diagnoses of record.  Hence, the appeal has been characterized more broadly to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND
Sarcoidosis

In January 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his sarcoidosis.  The VA examiner indicated that the Veteran's sarcoidosis had its onset between 1998 and 2000.  He opined that it was less likely than not that the Veteran's sarcoidosis was related to environmental exposure during active service.  A January 1997 chest X-ray did not report any evidence of lung nodules or lymphadenopathy.  The Veteran was afforded another examination in December 2012 by the same VA examiner and the opinion was unchanged.

In February 2013, the Veteran submitted a letter from Dr. M.B., which asserted that there was a relationship between the Veteran's sarcoidosis and his sinusitis.  Dr. M.B. indicated that the Veteran's sarcoidosis had been long-standing and had more likely than not contributed to his chronic sinusitis but no adequate rationale was provided.

Acquired Psychiatric Disorder and PTSD  

The Veteran testified that he was receiving care from a VA psychologist and that his symptoms had worsened.  These VA treatment records have not been associated with the record.  The Veteran was afforded a VA PTSD examination in January 2010, but did not meet the diagnostic criteria for PTSD.  However, he was diagnosed with major depressive disorder.  The Veteran's service treatment records endorse treatment for depression.  The Veteran testified that his in-service depression was caused by an in-service sexual assault.  The Veteran testified that his acquired psychiatric disorder and PTSD may also be secondary to his service-connected disabilities.  Based upon the forgoing, the Board finds that a remand is also necessary to afford the Veteran with a contemporaneous examination to determine whether the Veteran meets the criteria for PTSD and to address the theory of secondary service connection. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records since September 2015.

2.  After completing the above development, the AOJ should obtain an addendum opinion on the following questions: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sarcoidosis began in service, was caused by service, or is otherwise related to service, to include exposure to environmental hazards in-service? 

b)  If the answer to the above question is negative, the VA examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sarcoidosis was caused or aggravated beyond its natural progression by the Veteran's service-connected disabilities which include sinusitis, sleep apnea, tinnitus, a right knee disability, a right shoulder disability, and right orchiectomy?

The examiner is asked to address February 2013 letter from Dr. M.B. and the associated literature.  He or she is also asked to address whether the Veteran's in-service treatment for sinusitis, bronchitis, and painful ribs were in-service manifestations of sarcoidosis.  The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  If further examination is necessary in order to provide an opinion, such should be scheduled.

4.  After completing the above development, schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of any current acquired psychiatric disorder.  The VA examiner is requested to specifically address the following:

a)  Determine whether the Veteran meets the criteria for a diagnosis of PTSD.  If he does, the examiner should describe all stressful events the Veteran's PTSD is based on.

b)  Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder is related to service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  

c)  Offer an opinion as to whether it is at least as likely as not that any acquired psychiatric disorder, to include PTSD, is caused or aggravated beyond its natural progression by any of the Veteran's service-connected disabilities. 

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale, he or she should explain why.

5.  After completing the above development, the AOJ should readjudicate the Veteran's claims in light of all the evidence of record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



